DETAILED ACTION

 	The amendment filed March 24, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In lines 1, 2, and 4 of claim 2, it is unclear whether “the lever” is referring to each of the at least two levers, as previously set forth in claim 1, or to one lever in particular.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 9-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO WO 2014/034883 in view of Umezawa et al. (US-6,338,441).

 	The WIPO WO 2014/034883 reference shows a gripper for a capping machine comprising a rotational body (20) and a pair of opposing levers (23) that appear to be linearly driven towards and 
	However, the Umezawa et al. patent shows a gripper assembly (55) comprising a body (56) to which a guiding shackle assembly (65) is hinge-mounted such that as the guiding shackle pivots, a pair of gripping levers (66) linear move towards or away from each other.  The lower ends of the guiding shackle assembly are rotatably and slidably mounted to each lever (66) at projections (66C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rotatable “shackles” as the means for linearly driving the WIPO (‘883) levers (23), similar to that shown in Figures 4-6 of the Umezawa et al. patent, in order to synchronously actuate the levers to grip a cap before applying a tightening torque.  The resulting arrangement suggested above would create a compact and efficient design for generating linear movement of the opposing gripping levers.

Claims 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO WO 2014/034883 in view of Umezawa et al. as applied to claims 1-4, 6, and 9-11 above, and further in view of Zanini et al. (US-8,375,682).
 	The Zanini et al. patent shows a cap gripping assembly substantially similar to the WIPO (‘883) device, but the Zanini et al. levers have gripping tips (20b) fitted at their distal ends wherein the gripping tips are arcuate in shape to match the contour of a cap and are made from a rubber material (see col. 7, lines 46-55).  Further, the Zanini et al. assembly shows three equally spaced grippers that surround a cap when fully engaged therewith.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to removably fit rubber gripping tips on the distal ends of the gripping .
Response to Arguments
 	Applicant’s arguments with respect to claims 1-4, 6, and 9-11 have been considered but are moot because the new ground of rejection does not rely on the Maffeis et al. reference that was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Rather, the Umezawa et al. patent is cited for teaching the slidable and rotational connection between the guiding shackle and lever wherein the guiding shackle is also rotatable with respect to the body as is now called for in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Masserang (US-4,540,211) shows guiding shackle portions (40’) that are slidingly and rotatably mounted to gripping levers (76’) through slots (79’) as best shown in Figs. 4 and 5.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/28/2022